                     IN THE UNITED STATES BANKRUPTCY COURT FOR
                          THE NORTHERN DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

 In the Matter of:                                  )
                                                    )
 The Original Public House, Inc.                    )
 EIN: XX-XXX0991                                    )      CASE NO. 19-83046-CRJ11
                                                    )
                Debtor.                             )      CHAPTER 11
                                                    )

       FIRST INTERIM APPLICATION FOR COMPENSATION AND EXPENSES

 1.     Name of Applicant:     Kevin D. Heard of Heard, Ary & Dauro, LLC.

 2.     Date Application for Employment was filed: October 10, 2019, and amended November
        14, 2019.

 3.     Date of Order Authorizing Employment: Interim Order entered October 29, 2019, and
        Order entered November 20, 2019.

 4.     Professional Services Provided to: The Original Public House.

 5.     Period for which compensation is sought: October 10, 2019, through December 31, 2019.

 6.     Amount of Fees Sought: $8,170.00; Reimbursable Expenses: $1,819.95.

 7.     This is the First Interim Application.

 8.     The aggregate amount of fees and expenses allowed to date: $0.00.

 9.     The aggregate amount of fees and expenses paid to date: $0.00.

        Dated this the 11th day of February 2020.

                                                    /s/ Kevin D. Heard
                                                    Kevin D. Heard
                                                    Counsel for Debtor
 Of Counsel:
 Heard, Ary & Dauro, LLC
 303 Williams Ave.
 Park Plaza, Suite 921
 Huntsville, Alabama 35801
 (256) 535-0817
 (256) 535-0818




Case 19-83046-CRJ11        Doc 80              1
                                     Filed 02/11/20  Entered 02/11/20 09:57:33     Desc Main
                                    Document     Page 1 of 5
                     IN THE UNITED STATES BANKRUPTCY COURT FOR
                          THE NORTHERN DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

 In the Matter of:                                   )
                                                     )
 The Original Public House, Inc.                     )
 EIN: XX-XXX0991                                     )       CASE NO. 19-83046-CRJ11
                                                     )
                Debtor.                              )       CHAPTER 11
                                                     )


                          PART 2. VERIFICATION OF APPLICATION
                           FOR COMPENSATION AND EXPENSES

        The undersigned, having been duly sworn, certifies that Kevin D. Heard is the person

 signing and certifying matters contained within the First Interim Application for Compensation

 and Reimbursement for Expenses filed with this Court. All matters set forth in the Application for

 Compensation are true and correct to the best of his knowledge and belief.



                                                     /s/ Kevin D. Heard
                                                     Kevin D. Heard
                                                     Affiant



        SWORN TO AND SUBSCRIBED before me dated this the 11th day of February 2020.


                                                     /s/ Amanda Cheney
                                                     Notary Public
                                                     My Commission Expires: 5/2/2023




Case 19-83046-CRJ11        Doc 80              2
                                     Filed 02/11/20  Entered 02/11/20 09:57:33           Desc Main
                                    Document     Page 2 of 5
                     IN THE UNITED STATES BANKRUPTCY COURT FOR
                          THE NORTHERN DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

 In the Matter of:                                   )
                                                     )
 The Original Public House, Inc.                     )
 EIN: XX-XXX0991                                     )      CASE NO. 19-83046-CRJ11
                                                     )
                Debtor.                              )      CHAPTER 11
                                                     )


                     PART 3. FIRST INTERIM APPLICATION FOR
                 COMPENSATION AND REIMBURSEMENT OF EXPENSES

        COMES NOW, the law firm of Heard, Ary & Dauro, LLC and its Attorneys (hereinafter

 "Applicant"), as counsel for The Original Public House, Inc. (“Debtor”), and says:

 1.     That Applicant makes this first interim application for compensation and reimbursement

        of actual and necessary costs and expenses incurred by him in the course of his

        representation of the Debtor from October 10, 2019, through December 31, 2019.

 2.     A Chapter 11 bankruptcy petition was filed with this Court on October 10, 2019.

 3.     This Court entered an Order approving the employment of Kevin D. Heard and the firm of

        Heard, Ary & Dauro, LLC as counsel for Debtor on November 20, 2019.

 4.     All services for which compensation is requested by this Applicant were performed for and

        on behalf of the Debtor and not on behalf of any other person.

 5.     The results achieved to date have required a substantial expenditure of time, energy and

        expertise. As a consequence, the Debtor has required active legal representation of the

        highest caliber on an on-going basis in order to serve its needs in the Chapter 11

        proceeding.

 6.     Applicant makes this application under 11 U.S.C. § 330 and 331 of the Bankruptcy Code




Case 19-83046-CRJ11        Doc 80              3
                                     Filed 02/11/20  Entered 02/11/20 09:57:33         Desc Main
                                    Document     Page 3 of 5
        and seeks allowance of reasonable compensation for the professional services which he has

        rendered and for reimbursement of the actual necessary expenses which he has incurred in

        connection herewith.

 7.     Applicant has rendered services on behalf of Debtor as shown in Exhibit "A". Applicant,

        therefore, seeks an allowance of compensation in the amount of $8,170.00 for professional

        services rendered as counsel for the Debtor and the reimbursement of actual expenses

        incurred in the amount of $1,819.95 for representation from October 10, 2019, through

        December 31, 2019.

 8.     Professional services required in this matter and described in this application were

        performed by an attorney who possesses experience and skills in the area in which it

        rendered services. Attorney fees awarded pursuant to this application shall not be shared

        or divided except as allowed by law.

 9.     Applicant represents that the allowance for compensation and reimbursement of expenses

        required herein is reasonable and fully complies with § 331 of the Bankruptcy Code.

        WHEREFORE, PREMISES CONSIDERED, Applicant respectfully requests that he be

 allowed the sum of $8,170.00 as interim compensation for professional services rendered as

 attorney for the Debtor and for reimbursement of actual and necessary expenses incurred in the

 amount of $1,819.95 from October 10, 2019, through December 31, 2019, further that Applicant

 be allowed to apply the amounts held by him in retainer to the allowed compensation and expenses

 and that he be granted such further and additional relief as may be just and proper.




Case 19-83046-CRJ11        Doc 80              4
                                     Filed 02/11/20  Entered 02/11/20 09:57:33          Desc Main
                                    Document     Page 4 of 5
        Respectfully submitted this the 11th day of February 2020.



                                                       /s/ Kevin D. Heard
                                                       Kevin D. Heard
                                                       Counsel for Debtor

 Of Counsel:
 HEARD, ARY & DAURO, LLC
 303 Williams Avenue SW
 Park Plaza, Suite 921
 Huntsville, Alabama 35801
 (256) 535-0817
 (256) 535-0818-fax


                                  CERTIFICATE OF SERVICE

         I hereby certify that on this, the 11th day of December, 201February 2020, I served a copy
 of the First Interim Application for Compensation and Expenses, on the parties listed below
 by depositing the same in the United States Mail, postage prepaid and properly addressed, via
 electronic mail at the e-mail address below, unless the party being served is a registered participant
 in the CM/ECF System for the United States Bankruptcy Court for the Northern District of
 Alabama, service has been made by a “Notice of Electronic Filing” pursuant to FRBP 9036 in
 accordance with subparagraph II.B.4. of the Court’s Administrative Procedures as indicated
 below:

 Notice will be electronically mailed to:

 Richard M Blythe Richard_Blythe@alnba.uscourts.gov, courtmaildec@alnba.uscourts.gov

 Kevin C Gray kgray@bradley.com, kevingray671@gmail.com, ttatum@bradley.com,
 mpressley@bradley.com

 Stuart M. Maples smaples@mapleslawfirmpc.com, kwalker@mapleslawfirmpc.com,
 kpickett@mapleslawfirmpc.com, dmaples@mapleslawfirmpc.com

 Richard O’Neal USAALN.BANKRUPTCY@usdoj.gov

 Notice, via US Mail, will be sent to:

 None

                                                       /s/ Kevin D. Heard
                                                       Kevin D. Heard




Case 19-83046-CRJ11         Doc 80              5
                                      Filed 02/11/20  Entered 02/11/20 09:57:33             Desc Main
                                     Document     Page 5 of 5
